Case: 17-13190    Date Filed: 09/28/2018   Page: 1 of 5


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-13190
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 3:17-cv-00146-LC-EMT


JOSEPH L. STRICKLAND,

                                                           Plaintiff-Appellant,

                                 versus


UNITED STATES OF AMERICA,
R. RIVERA,
Dr.,



                                                        Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Northern District of Florida
                    ________________________

                           (September 28, 2018)
                 Case: 17-13190       Date Filed: 09/28/2018   Page: 2 of 5




Before TJOFLAT, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

      Joseph L. Strickland, a prisoner proceeding pro se, appeals the dismissal of

his action against the United States and Dr. R. Rivera, seeking relief under the

Federal Tort Claims Act (“FTCA”) 1 and Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics.2 The District Court denied Strickland’s motion to

amend his complaint, after Strickland had already amended his complaint once. It

then dismissed the complaint without prejudice because Strickland misrepresented

the number of cases he had previously filed in district court. Strickland argues on

appeal that the District Court abused its discretion in denying his motion to amend.

He also argues that the District Court abused its discretion in dismissing his

complaint because, even though the District Court’s order stated the dismissal was

without prejudice, the dismissal of his FTCA claim was in effect with prejudice

since the statute of limitations had run for that claim. We affirm the District

Court’s decision on both matters.

                                                 I.

      We review the denial of a motion to amend a complaint for abuse of

discretion. Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). A plaintiff

      1
          28 U.S.C. § 1346(b)(1).
      2
          403 U.S. 388, 91 S. Ct. 1999 (1971).
                                                 2
               Case: 17-13190     Date Filed: 09/28/2018     Page: 3 of 5


may amend his complaint once at any time before the defendants file a responsive

pleading. Fed. R. Civ. P. 15(a)(1); see Fortner v. Thomas, 983 F.2d 1024, 1032

(11th Cir. 1993). After the first amendment, however, the district court should

only grant leave to amend “when justice so requires.” Fed. R. Civ. P. 15(a)(2).

      Strickland did not file his initial complaint on the court-approved form, as

required under the Local Rule 5.7(A) for the Northern District of Florida. The

District Court therefore provided Strickland an opportunity to amend his

complaint. He did so. Later on, Strickland moved to “Add Names to [the]

Complaint,” seeking to name additional prison officials as defendants. The District

Court summarily denied this motion. It did not abuse its discretion in doing so

because Strickland had an opportunity to amend his complaint and he made no

argument as to why the interests of justice warranted a second amendment.

                                           II.

      A district court must dismiss an in forma pauperis action if it is “frivolous or

malicious.” 28 U.S.C. § 1915(e)(2)(B)(i). We review a district court’s dismissal

under § 1915(e)(2)(B)(i) for an abuse of discretion. Hughes v. Lott, 350 F.3d 1157,

1160 (11th Cir. 2003). A district court has “the inherent ability to dismiss a claim

in light of its authority to enforce its orders and provide for the efficient disposition

of litigation.” Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir. 2006). But the

dismissal of a case with prejudice is a sanction of last resort, applicable only in


                                            3
                Case: 17-13190        Date Filed: 09/28/2018       Page: 4 of 5


extreme circumstances. Id. Therefore, a district court may dismiss an action with

prejudice only upon a clear record of willful misconduct and an implicit or explicit

finding that lesser sanctions would not suffice. Gratton v. Great Am. Commc’ns,

178 F.3d 1373, 1374 (11th Cir. 1999).

       The District Court did not abuse its discretion in dismissing Strickland’s

complaint—even though the dismissal of his FTCA claim was in effect with

prejudice—because the action was malicious. The complaint form instructed

Strickland that his case would be dismissed if he failed to list any previously filed

cases. See Rivera v. Allin, 144 F.3d 719, 731 (11th Cir. 1998) (holding that it is an

abuse of process to fail to disclose previous litigation when proceeding in forma

pauperis), overruled on other grounds by Jones v. Bock, 549 U.S. 199, 127 S. Ct.

910 (2007). It also instructed him to inform the District Court if he was unsure of

the cases he had filed previously. Strickland nonetheless failed to disclose eight

habeas petitions he filed in district court. 3 The record thus shows clear and willful

misconduct.

       A sanction less than dismissal would signal that a failure to disclose filings

is an infraction without consequence. It would invite other prisoners to omit their

litigation history, thus draining the judicial system’s time and resources. The

District Court implicitly found as much, and therefore it did not abuse its discretion

       3
        The District Court also identified previous litigation in which Strickland made repetitive
and successive filings or voluntarily dismissed his lawsuit after service.
                                                4
              Case: 17-13190      Date Filed: 09/28/2018   Page: 5 of 5


by dismissing Strickland’s FTCA claim with prejudice. Strickland remains free to

refile his Bivens claim in this case, so long as he does so within the applicable

statute of limitations. See Kelly v. Serna, 87 F.3d 1235, 1238 (11th Cir. 1996)

(stating that Bivens claims have a four-year statute of limitations).

      AFFIRMED.




                                           5